DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
 
Initial Remarks
	This action is in response to communication: 3/25/2021.  Claims 1-20 are pending.  Claims 1, 9 and 17 have been amended, no claims have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (U.S. Patent Pub. No. 2019/0243570) in view of Stabrawa (U.S. Patent Pub. No. 2012/0221803) in view of Shet (U.S. Patent Pub. No. 2007/0028053) in view of BenHanokh (U.S. Patent No. 9,547,459).
Regarding claim 1, Mittal teaches, a data processing device, comprising: 
persistent storage; cache for the persistent storage (the cache controller monitors a higher performance memory used as a cache relative to a lower performance memory (the persistent storage) - [0093]); and 
a cache manager programmed to: obtain persistent storage use data (data usage information corresponding to the data access requests is collected for an initial time period of the operation of the computing system - [0098]); 
select model parameters for a cache prediction model based on the persistent storage use data (the data usage information is used for the training of the prediction model - [0098]); 
train the cache prediction model based on the persistent storage use data using the selected model parameters to obtain a trained cache prediction model (the prediction model is adjusted and/or trained in real time using a hybrid reinforcement machine learning technique, based on real time data usage information - [0099]); and 
manage the cache based on logical units of the persistent storage using the trained cache prediction model (The workload recognizer makes and performs predicted data movements to move data into the cache - [0099]), 
wherein the persistent storage use data comprises: an identity of each entity that used the persistent storage (the identity of the virtual function used to access the memory module can be used to infer the data usage information of the data access, such as the identities of the virtual machine, the application and/or the user account that are associated with and/or responsible for the data access made using the virtual function; such information can be used in the data orchestrator in machine learning to predict data workload and/or movements and in making real time predictions (i.e. each entity responsible for data access tracked) – [0083]); 
a time of use of the persistent storage (applications may access certain data in sequences; and certain objects may be used together; the use of a data item in a user account, in an application, in a virtual machine, as part of an object, can be indication of the subsequent use of another related data item; before the related data item is accessed, the data orchestrator can instruct the controller to rearrange the physical storage locations of the data items in the memory sub-system; such that at a time when the processing device of the host system accesses the related data item, the data item is already in the faster memory (i.e. the cache) – [0029]; the hypervisor not only requests the device driver to access a memory in a memory sub-system (e.g., memory module or storage device) but also provides the device driver with information that can be used in making predictions of which data items in the memory are likely to be used in a subsequent time period and which data items in the memory are unlikely to be used in the subsequent time period. – [0089]); 
an operation that was performed during the use of the persistent storage (read/write/erase/etc. – [0023]; In response to the data access requests, the cache controller determines whether the data targeted by the requests are in the higher performance memory at the time of the requests; if so, the cache controller counts the corresponding data access requests as cache hits; and otherwise, the cache controller counts the corresponding data access requests as cache misses; the cache controller can generate the measurement of cache hit ratio for the data distribution at the time of the data access requests; data usage information corresponding to the data access requests is collected for an initial time period of the operation of the computing system for the training of the prediction model – [0095]-[0098]); and 
an address of the unit that was accessed during the use of the persistent storage (operating system implements the memory accesses specified at virtual addresses using the physical addresses of the memory sub-systems – [0006];  the memory sub-system can include a cache or buffer (e.g., DRAM) and address circuitry (e.g., a row decoder and a column decoder) that can receive an address from the controller  and decode the address to access the memory components – [0027]; the machine learning-based prediction can be replaced or augmented with policy based prediction rules; pages storing resident codes (e.g., in lower addresses) can be maintained in the faster set of memory when possible to reduce swapping of frequently used pages (i.e. considering the address/location of the data being accessed and adjusting the prediction model accordingly with more frequently accessed data) – [0040]).
While Mittal teaches, at least in part, a prediction based cache model management utilizing heuristic rules according to access patterns, user/application identification, timing, and quantity/sizing of the data being accessed, Mittal may focus more according to the “page” level.  Mittal may not necessarily teach persistent storage use data comprises: a value indicating a number of logical units that were accessed by each of the entities that used the persistent storage, prediction for a cache for a 
Stabrawa teaches persistent storage use data comprises: a value indicating a number of logical units that were accessed by each of the entities that used the persistent storage (response to identifying a set of memory access operations, the observer logic 150 may take further action; further action may include determining statistics related to the memory access operations (including but not limited to the type of operation, the number of operations, the size of the affected memory, and/or memory locations of each operation) – [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mittal with Stabrawa to further aggregate/ include/determine additional statistics related to memory access operations (including the size of the affected memory of each operation) in order to more effectively perform memory operations and the storage thereof through, at least, the use of additional aggregated statistics of memory operations that are being and/or were performed (see Stabrawa; [0049] and [0070]-[0072]).
Mittal and Stabrawa may not necessarily teach prediction for a cache for a persistent storage according to logical units of the persistent storage; use data comprising an address of at least one logical unit of the logical units that was accessed during the use of the persistent storage; and a number of the logical units that were 
Shet teaches a persistent storage divided into logical units; a cache for the persistent storage; and managing the cache based on logical units (the cache is subdivided into several portions, each of which is associated with and used for caching data to and from one of the logical units of the storage array (the persistent storage), and the portions can be adjusted so that more or less of the cache is allocated to logical units of the array – Shet; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Shet regarding managing a cache based on logical units with the prediction of data movements to a cache Mittal teaches in order to enable the cache to adjust to changing workloads and demands of each logical unit of the storage array, for optimal performance. (Shet; [0022]). 
Mittal, Stabrawa and Shet may not necessarily teach use data comprising an address of at least one logical unit of the logical units that was accessed during the use of the persistent storage; and a number of the logical units that were accessed during the access of the at least one logical unit of the logical units during the use of the persistent storage
BenHanokh teach use data comprising an address of at least one logical unit of the logical units that was accessed during the use of the persistent storage; and a number of the logical units that were accessed during the access of the at least one logical unit of the logical units during the use of the persistent storage (access to data may be provided to one or more host systems from what the host systems view as a plurality of logical devices or logical units also referred to as LUNs (logical unit numbers) – Col. 7: lines 7-13; one such optimization includes pattern recognition processing whereby I/O operation requests made by the host may be monitored in an attempt to detect an access pattern of a number of logical addresses of a logical device presented to the host; if such a pattern is detected, the data storage system may attempt to predict future data accesses based on the detected prior pattern (i.e. detecting the addresses of the logical units being accessed and the number of logical units being accessed) – Col. 9: lines 11-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mittal, Stabrawa and Shet with BenHanokh’s data relocation based on access patterns in order to include additional optimization of cache management models (as in Mittal) for more efficient prediction of future access patterns at the logical unit level (as taught by Shet), by further incorporating information such as the logical unit’s location/address(s) and the number of logical unit(s) being accessed in a particular instance.  (BenHanokh; Col. 9: lines 17-35).  Recording/tracking all of the I/O operations performed, such as, at the block level enables all read and write operations issued by the host to a particular logical device to be tracked and may be analyzed to detect an access pattern used to arrange, or rearrange, user data to facilitate performing various optimizations. (BenHanokh; Col. 15: lines 20-30). 

Regarding claim 2, Mittal, Stabrawa, Shet and BenHanokh teach wherein managing the cache, based on the logical units of the persistent storage, using the trained cache prediction model comprises: in response to a cache update event (the orchestrator performs data movements before a second access request (updating the cache) – Mittal; [0112]): 
generating new cache parameters for the cache using the trained cache prediction model (The orchestrator receives data usage information and predicts second data movements – Mittal; [0111]); and 
storing data in the cache based on the new cache parameters (the orchestrator performs second data movements from the second memory to the first memory (cache) – Mittal; [0112]-[0114]) for a predetermined future period of time (this has been construed as a future period of time where the stored data based on the new cache parameters is used (see spec. [0059] of the instant application), where the model specifies cache parameters to be used in the future; second data access requests follow the first access requests in some future point in time, and as the predicted second data movements have already been performed before the second data access requests are received, the data is stored in the cache for a predetermined future period of time - Mittal; [0111]-[0112]).  

Regarding claim 4, Mittal, Stabrawa, Shet and BenHanokh teach wherein the new cache parameters for the cache comprise a parameter for each of the logical units (the cache parameters of Mittal combined with the cache for logical units taught by Shet in claim 1 would apply to each logical unit; each of the subdivisions of each portion of the cache associated for each LUN can be adjusted (managing the cache through cache parameters) – Shet; [0014]; the generation of the cache parameters would be managed by the prediction model taught in Mittal).  

Regarding claim 8, Mittal, Stabraw, Shet and BenHanokh teach wherein the cache is managed by periodically updating a quantity of data that is stored in the cache on a logical units of the persistent storage basis (the movement of data into the cache (management of the cache) of Mittal combined with the cache for logical units taught by Shet in claim 1 would apply to each logical unit; each of the subdivisions of each portion of the cache associated for each LUN can be adjusted – Shet; [0014]) when a cache miss occurs (requests of the processing device for data in the second memory can cause movements of the requested data (periodically updating a quantity of data) from the second memory to the first memory (the cache); such movements can be counted as cache misses (when a cache miss occurs) – Mittal; [0114]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal (U.S. Patent Pub. No. 2019/0243570) in view of Stabrawa (U.S. Patent Pub. No. 2012/0221803) in view of Shet (U.S. Patent Pub, No. 2007/0028053) in further view of BenHanokh (U.S. Patent No. 9,547,459) in further in view of Pruthi (U.S. Patent Pub. No. 2011/0208919).
Regarding claim 3, Mittal, Stabrawa , Shet, and BenHanokh teach cache parameters for each of the logical units (as discussed in reference to claims 1 and 2), but may not necessarily teach the cache parameters specifying a look ahead quantity. 
wherein the cache parameters specify a look ahead quantity for each of the logical units, wherein the look ahead quantity is an amount of data that will be stored in the cache in addition to a portion of data obtained from the persistent storage when a cache miss occurs (a cache miss is detected, and a specific amount of data from contiguous memory (the look ahead quantity) to be cached is determined - [0074]; additionally, see also Fig. 6A-D for determining an amount of data to be pre-fetched in response to detecting a cache miss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cache parameters of Mittal, Stabrawa, Shet and BenHanokh to implement the look ahead quantity of Pruthi. Doing so would have allowed for the optimal caching of blocks when spatial locality is high. (Pruthi [0028]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal (U.S. Patent Pub. No. 2019/0243570) in view of Stabrawa (U.S. Patent Pub. No. 2012/0221803) in view of Shet (U.S. Patent Pub. No. 2007/0028053) in further view of BenHanokh (U.S. Patent No. 9,547,459) in further in view of Achin (U.S. Patent Pub. No. 2018/0060738).
Regarding claim 5, Mittal, Stabrawa, Shet and BenHanokh teach that the new cache parameters are generated using the cache prediction model and persistent storage use data, but may not necessarily teach that they are based on a second persistent storage data associated with a different period of time. 
training a prediction model based, at least in part, on a second dataset associated with a first period of time that is different from a second period of time associated with a first dataset (time series data is partitioned into training and validation ranges (a first dataset and second dataset), to implement cross validation and holdout for the ranges, the validation ranges corresponding to the training sets are offset by skip ranges and a holdout range (the time periods for the datasets are different) - [0284]; the training range is used to train the model, and the validation range(s) is/are used to determine the accuracy of the model or test the model - [0133]-[0134]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the training of the cache prediction model, as taught by Mittal, Stabrawa, Shet and BenHanokh, to partition the persistent storage use data into two persistent storage use data associated with different time periods to use for the training of the model through cross-validation, as Achin teaches, in order to implement cross-validation in the training of the models, compare and assess the performance of several models and select the best performing model. (Achin; [0205]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal (U.S. Patent Pub. No. 2019/0243570) in view of Stabrawa (U.S. Patent Pub. No. 2012/0221803) in view of Shet (U.S. Patent Pub. No. 2007/0028053) in further view of BenHanokh (U.S. Patent No. 9,547,459) in view of Ulasen (U.S. Patent Pub. No. 2018/0373722) in further view of Achin (U.S. Patent Pub. No. 2018/0060738).
Regarding claim 6, Mittal, Stabrawa, Shet and BenHanokh teach wherein training the cache prediction model based on the persistent storage use data using the selected model parameters to obtain a trained cache prediction model comprises: obtaining second persistent storage use data (referring to [0118] of the instant application, the persistent storage use data obtained prior to adding synthetic data may be the same as the methods of Figs. 4.1-4.3; the second persistent storage use data corresponds to the persistent storage use data (i.e. the data usage information of Mittal; [0098], as provided in claim 1); and
perform machine learning on the minimized feature set to obtain the trained cache prediction model (the data orchestrator predicts, based on the data usage information and the prediction model trained via machine learning – Mittal; [0111]).  
Mittal and Stabrawa teach statistical analysis of the data access requests and data usage information (see Mittal; [0116]), but may not necessarily teach that it is added as synthetic data to the persistent storage use data to obtain training data. 
	Ulasen teaches adding synthetic data to the persistent storage use data to obtain training data (statistics such as frequency and types of data being accessed or used are aggregated and provided to the machine learning module to train the system – Ulasen; [0030-0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added synthetic data as Ulasen teaches to the data usage information Mittal and Stabrawa teach to obtain training data in order to allow for the archiving and extraction of data on the basis of a statistical assumption that the data will be in demand. (Ulasen; [0031]).

Achin teaches filtering the training data based on a sub-window of the model parameters to obtain windowed training data (the dataset may be partitioned into a training set (the sub-window) and holdout test set - [0134]); and
select a subset of features of the windowed training data based on a minimized feature set of the model parameters (the importance of any feature is calculated - [0298]; features that have higher importance can have more resources allocated to them, and features that score poorly can be dropped from the dataset (selecting a subset of important features) - [0301]; additionally, see Fig. 9 and [0309-325] for determining predictive values of features (determining importance)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the filtering of the data through partitioning and feature importance as taught by Achin on the data usage information for the machine learning that Mittal, Shet and BenHanokh teach, to perform machine learning on a minimized feature set in order to facilitate cross-validation and rigorous testing. (Achin; [0134]). Additionally, it may be desirable to produce a model that uses as few features as possible to make predictions. (Achin; [0307]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal (U.S. Patent Pub. No. 2019/0243570) in view of Stabrawa (U.S. Patent Pub. No. 2012/0221803) in view of Shet (U.S. Patent Pub. No. 2007/0028053) in further view of BenHanokh (U.S. Patent No. 9,547,459) in view of Ulasen (U.S. Patent Pub. No. 2018/0373722) in view of Achin (U.S. Patent Pub. No. 2018/0060738) in further view of Pruthi (U.S. Patent Pub. No. 2011/0208919).
Regarding claim 7, Mittal, Stabrawa, Shet, BenHanokh, Ulasen and Achin teach 
wherein performing machine learning on the minimized feature set comprises generating a functional relationship between the second persistent storage use data and cache parameters for the cache (the data usage information used to train the prediction model minimizes the difference between predicted and implemented data movements – Mittal; [0098]; the data usage information and predicted data movements correspond to the second persistent storage use data and cache parameters, respectively, and the functional relationship is the minimization of the difference between predicted and implemented data movements).
Mittal, Stabrawa, Shet, BenHanokh, Ulasen and Achin teach predictive movement of data into the cache as cache parameters, but may not necessarily teach that they specify a quantity of data stored in the persistent storage to be stored in the cache when a cache miss occurs.
Pruthi teaches a quantity of data stored in the persistent storage to be stored in the cache when a cache miss occurs (a cache miss is detected, and a specific amount of data from contiguous memory to be cached is determined – Pruthi; [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cache parameters, as described in claim 6, to implement the look ahead quantity of Pruthi in order to allow for the optimal caching of blocks when spatial locality is high. (Pruthi; [0028]).	

Regarding claims 9-16, claims 9-16 comprise the same or similar limitations as claims 1-8, and are, therefore, rejected for the same or similar reasons. 

	Regarding claims 17-20, claims 17-20 comprise the same or similar limitations as claims 1-3 and 8, and are, therefore, rejected for the same or similar reasons.  Note, Mittal teaches non-transitory computer readable medium comprising computer readable code, which enables the computer processors to perform the method (can include a general purpose computer selectively activated or reconfigured by a computer program stored in the computer; such a computer program can be stored in a computer readable storage medium suitable for storing electronic instructions, each coupled to a computer system bus; functions result from execution of the computer instructions by one or more controllers or processors, such as a microprocessor – Mittal; [0131]-[0134]).

Response to Arguments
Applicant’s arguments, see pgs. 10-12, filed 3/25/2021, with respect to the rejection(s) of claim(s) 1, 9, 17 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stabrawa (U.S. Patent Pub. No. 2012/0221803).
While Mittal teaches, at least in part, a prediction based cache model management utilizing heuristic rules according to access patterns, user/application identification, timing, and quantity/sizing of the data being accessed, Mittal may focus more according to the “page” level.  Mittal may not necessarily teach the amended determining statistics related to the memory access operations (including but not limited to the type of operation, the number of operations, the size of the affected memory, and/or memory locations of each operation) – [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mittal with Stabrawa to further aggregate/ include/determine additional statistics related to memory access operations (including the size of the affected memory of each operation) in order to more effectively perform memory operations and the storage thereof through, at least, the use of additional aggregated statistics of memory operations that are being and/or were performed (see Stabrawa; [0049] and [0070]-[0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        

/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137